DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 08MAR2022 has been entered. No new matter has been entered. Applicant's arguments filed 08MAR2022 have been fully considered.
See the updated rejection below, which has been modified as JOHNSON as the primary reference and HIROKAWA as the secondary reference. It should be noted that JOHNSON is not limited to the examples. 
Patents are relevant as prior art for all they contain (MPEP 2123) including ranges of the strand spacing which is a known results effective variable and as such the optimized feed spacer for minimizing polarization and pressure drop is obvious to one having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5-9 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON (US 6881336) in view of HIROKAWA (JP 2005-305422).
Regarding claim 1, JOHNSON teaches a spiral wound element with improved feed space (title, Figs.) including a feed spacer (Fig. 1 #4) comprising:
a first set (Fig. 3 #34; C10/L47-49), in which a plurality of strands is positioned in parallel;
a second set (Fig. 3 #36; C10/L50), which crosses the first set forming cross points (Fig. 3 #42; C10/L52), and is formed of a plurality of parallel strands; and
wherein a number of strands per inch (SPI) is e.g. 5-25 (1-5 mm strand spacing; see calculations below; C12/L10-28), which is overlapping with the claimed range of 5-7 SPI;

wherein an angle between the strands of the first set and strands of the second set is e.g. 50.7° (C16/L2-3), which anticipates the claimed range of 50° to 55°.
JOHNSON’s SPI and length ranges overlap the instantly claimed ranges and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
JOHNSON teaches the strand spacing (SPI) and length (related to SPI) are results-effective variable that affects the feed spacer structure and properties (pressure drop and concentration polarization; C8/L48-63).  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed SPI and length ranges because JOHNSON teaches SPI and length are a results-effective variables.  See MPEP 2144.05 II, A & B.
JOHNSON teaches the membrane has a low pressure drop and polarization with a low hydrodynamic angle (C8/L60-63; C12/L5-11). JOHNSON does not teach a third set. However, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a feed spacer having a three-layer structure for reverse osmosis (RO) membranes (par. [0002]), comprising:
a first set (Fig. 6A #15), in which a plurality of strands is positioned in parallel;

a third set (Fig. 6A #16), which is capable of being positioned in parallel to a flow direction of raw water and is formed of a plurality of parallel strands (par. [0045]),
wherein the third set is positioned e.g. between the first and second sides (par. [0045]; Figs. 6A-C) for the purpose of suppressing concentration polarization by a turbulent flow effect (par. [0047]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the feed spacer of JOHNSON with a third set as taught by HIROKAWA in order to minimize concentration polarization. The references are combinable, because they are in the same technological environment of RO membranes. See MPEP 2141 III (A) and (G).
Calculation details:
The strands per inch can be calculated from the strand spacing:
                
                    5
                    m
                    m
                    *
                    
                        
                            1
                            c
                            m
                        
                        
                            10
                            m
                            m
                        
                    
                    *
                    
                        
                            1
                            i
                            n
                        
                        
                            2.54
                            c
                            m
                        
                    
                    =
                    0.20
                    i
                    n
                    ;
                     
                    
                        
                            1
                            i
                            n
                        
                        
                            0.20
                            i
                            n
                        
                    
                    =
                    ~
                    5
                     
                    S
                    P
                    I
                
            
The length may be estimated from trigonometry:

    PNG
    media_image1.png
    262
    343
    media_image1.png
    Greyscale

b=5mm; strand spacing; α=50.7º; hydrodynamic angle
~1/2α=β=25.35º; Cos(β)=a/b; a=b*cos(β)=5mm*cos(25.35*PI/180)=4.519
2*a=9.04mm=9,037µm length.
Regarding claim 5, JOHNSON teaches a diameter is 0.15-0.6mm (C11/L40-41). HIROKAWA teaches a diameter of the strands forming each of the first set, the second set, and the third set is 0.1-0.5 mm (100-500 microns; par. [0049]), which overlaps the instantly claimed range of 167-300 μm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 6, JOHNSON teaches a thickness of 0.25-1 mm (C12/L1-2). HIROKAWA teaches the feed spacer has a thickness of 0.5-1mm (500-1,000 microns), which is so close to the claimed range of 500 μm to 900 μm so as to effectively be anticipated with sufficient specificity. If not anticipated, then the instantly claimed range is overlapping and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the 
Regarding claim 7, JOHNSON teaches a spiral wound element with improved feed space (title, Figs.) including a reverse osmosis filter module (C1/L16-17; Fig. 1) comprising the feed spacer of claim 1 (see rejection of claim 1, which is incorporated by reference).
Regarding claim 8, JOHNSON teaches the reverse osmosis filter module includes:
a tube including an opening accommodating a permeating liquid in a longitudinal direction (Fig. 1 #6,22); and
a reverse osmosis membrane (Fig. 1 #2), which are extended from the tube in an outside direction and are wound around a circumference of the tube, and
the spacer is in contact with the reverse osmosis membrane and is wound around the circumference of the tube (Fig. 1; C10/L20-46).
Regarding claim 9, HIROKAWA teaches the spacer is formed of the first to third sets, and the first and second sets are in contact with the reverse osmosis membrane, and the third set is not in contact with the reverse osmosis membrane (see Figs. 6A-C; abstract).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777